Citation Nr: 0332565	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-01 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an assignment of a higher initial disability 
rating for hallux valgus of the left great toe, rated as non-
compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active military service from October 1945 to 
August 1946, from April 1951 to October 1952 and from October 
1961 to September 1962.

This matter comes before the Board on appeal from an August 
2001 RO rating decision by the Department of Veterans Affairs 
Regional Office in Nashville, Tennessee which, in part, 
granted service connection for a hallux valgus of the left 
great toe and assigned a non-compensable rating.

Medical evidence received from the veteran's representative 
in January 2003 appears to raise the issue of service 
connection for carcinoma of the bladder.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected hallux valgus of the great 
left toe is productive of moderate foot disability.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 10 percent for hallux valgus of the left great toe 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.7, Diagnostic Code 5284, (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Hallux valgus of the left great toe was first diagnosed in 
service in 1962.  

On a March 2001 VA foot examination, the veteran complained 
of some pain in his left foot with prolonged standing.  He 
complained of weakness, stiffness, intermittent swelling, but 
no heat, redness, fatigability, or lack of endurance.  He 
said both standing and walking caused pain.  He said he could 
not stand for longer than 10 minutes without rotating his 
feet, leaning against something or sitting.  Examination 
showed dorsiflexion of the left great toe to 45 degrees and 
plantar flexion to 30 degrees.  There were tender bunions and 
the bottoms of the feet were tender under the toes.  He had 
pain with active range of motion of the toes and a slightly 
abnormal gait, not walking off his toes in a normal fashion.    

X-rays of the left foot showed a mild valgus deformity of the 
1st metatarsal phalangeal joint.  There was flattening of the 
first metatarsal head consistent with a history of a prior 
bunnionectomy.  There was mild degenerative changes at the 
first metatarsal phalangeal joint.. The diagnoses included 
bilateral hallux valgus.

The veteran received treatment at private facilities for 
various disorder from 1988 to 2000.

Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
38 U.S.C.A. §§ 5103, 5103A, and 5107).  The regulations 
implementing the VCAA were adopted on August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In this regard the veteran was informed of the VCAA in the 
statement of the case.  He was also informed of what evidence 
the VA would obtain and that any requested evidence should be 
submitted within a year.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that all relevant facts 
have been properly developed and that all relevant evidence 
necessary for an equitable disposition of the claim has been 
obtained.  Also, during the course of the appeal a VA 
examination was conducted.

On September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this regard a review of the record 
shows that the RO in the statement of the case properly 
informed him of the one year period.  The veteran in his 
substantive appeal has specifically stated he is seeking an 
increased rating of 10 percent for his service-connected left 
great toe disorder.  In light of the action taken by the 
Board in this decision, the Board finds that the VA has 
satisfied the requirements of the VCAA.   Accordingly, 
adjudication of this appeal, does not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (20030.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as at least minimally compensable. Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability. DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's statements describing the symptoms of his 
service connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The RO has assigned a non compensable rating for the 
veteran's hallux valgus of thje left great toe under 
Diagnostic Code 5280.  Diagnostic Code 5280 provides for the 
evaluation of unilateral hallux valgus.  Under Diagnostic 
Code 5280, a 10 percent rating is assigned if operated with 
resection of metatarsal head, or if equivalent to amputation 
of great toe.  

This disability may also be rated by analogy to Diagnostic 
Code 5284, other foot injuries.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In this case the Board finds 
that Diagnostic Code 5284 is appropriate in view of the 
veteran's symptoms and findings shown on the VA examination.  

Diagnostic Code 5284 provides a 10 percent evaluation for 
moderate foot injury and a 20 percent evaluation for 
moderately severe foot injury.

The veteran has not had the metatarsal head resected, not 
does the left great toe disability seem equivalent to 
amputation of toe.  

During the VA examination the veteran reported some pain in 
his left foot with prolonged standing.  However, he also 
indicated that both standing and walking caused pain.  He 
said he could not stand for longer than 10 minutes without 
rotating his feet.  Additionally, the examination showed pain 
with active range of motion of the toes and a slightly 
abnormal gait.  Also, there was a tender bunion at the base 
of the toe.  X-rays showed arthritis in the first metartarsal 
phalngeal joint.  Based on this evidence the Board finds the 
the degree of impairment resulting from the hallux valgus of 
the left great toe more nearly approximates the criteria for 
a 10 percent rating for moderate disability of the foot under 
Diagnostic Code 5284.  38 C.F.R. § 4.7 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Howevcer, this same evidence does not support a finding for a 
higher rating.  The VA examination showed no limp and only a 
slightly altered gate.  The degree of functional impairment 
caused by the left gret toe disored as set forth in the 
Deluca case is contemplated in the current 10 percent rating.  
The 10 percent rating is the highest rating warranted for the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An increased rating of 10 percent for hallux valgus of the 
left great toe is granted subject to the law and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



